The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
DETAILED ACTION
Claims 1-19 are presented for examination in this application (16/408,042) filed on May 9, 2019.
The Examiner cites particular sections in the references as applied to the claims below for the convenience of the applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant(s) fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Claims 1-19 are pending for consideration. 
Information Disclosure Statement
Acknowledgment is made of the information disclosure statements filed on May 9, 2019. U.S. patents and Foreign Patents have been considered.
Drawings
The drawings submitted on May 9, 2019 have been considered and accepted.
Claim Rejections - 35 U.S.C. 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
    
     The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, and under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Exemplary Claims 1, 9 and 14 recite “controller configured to generate one or more streams in response to a request from a host, configure one or more super blocks respectively corresponding to the one or more streams”, where it is unclear how the strams are generated and the term “streams” mean as claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), had possession of the claimed invention. Paragraphs 0009 and 0037 discuss the controller generates streams but without providing details on how it is done and what “streams” actually mean. 
Claims 5 and 12 are rejected under U.S.C 112 second paragraph. Claims recite “wherein, when a data group that has not been transmitted from the controller to the memory device remains when the program operation for each of the data groups is completed”, where it is unclear what the maening of “when a data group that has not been transmitted from the controller to the memory device remains” and where this data group supposed to be remained. 
Claim 7 is rejected under U.S.C 112 second paragraph. Claim recites “when the program operation for each of the plurality of data groups is completed”, where it is unclear if this program operation refer to the same program operation for each of the data groups or corresponding program operation for each of the plurality of data groups. 
All dependent claims are rejected as having the same deficiencies as the claims they depend from.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 are rejected under 35 U.S.C. 103(a) as being disclosed by Chiu et al. (US PGPUB 2012/0254503 hereinafter referred to as Chiu), in view of Lee et al.  (US 8,862,810 hereinafter referred to as Lee).
As per independent claim 1, Chiu discloses a memory system comprising: a memory device including a plurality of memory blocks [(Paragraphs 0011-0013; FIG. 1) wherein the solid-state storage devices may be physically divided into planes, blocks, pages, and sectors, as is known in the art. Other forms of storage (e.g., battery backed-up volatile DRAM or SRAM devices, magnetic disk drives, etc.) may additionally or alternatively be used. Media access requests can be sent from the user data manager 111 or internal operations manager 113 to the media access request executor 114 for execution on non-volatile memory arrays 120. In one embodiment, the media access request executor 114 schedules command execution on the non-volatile memory arrays and is responsible for any remaining translation tasks to execute a command on blocks of memory in the non-volatile memory arrays 120. When the user data manager 111 or internal operations manager 113 perform a write command, the write command may be executed on a superblock designated for the next writes for the write command. Each superblock may designate a selection of blocks from a plurality of physical dies on the non-volatile memory array for write commands. During operation of the controller 110, each write entity, such as the user data manager 111 and internal operations manager 113, may have associated with it a running process that is assigned a superblock. As each process completes writing to addresses in its assigned superblock, it may transition to another superblock to continue writing to the non-volatile memory arrays 120 to correspond to the claimed limitation]; and a controller configured to generate one or more streams in response to a request from a host, configure one or more super blocks respectively corresponding to the one or more streams [(Paragraphs 0011-0016; FIGs. 1 and 2A) wherein the system diagram shows a non-volatile storage device 100 in communication with a host device 130 according to an embodiment. As depicted in this embodiment, a non-volatile storage device 100 can include non-volatile memory arrays 120 and a controller 110. The controller 110 is in communication with the non-volatile memory arrays 120 and with the host device 130. The controller in this embodiment includes a user data manager 111, a master record 112, an internal operations manager 113, and a media access request executor 114. the master record 200 includes information about a write process 201. The write process can include a process initiated by the user data manager, internal operations manager or any other process on which can issue write commands to the non-volatile storage array. As used herein, a "process" may refer to a thread executed on a processor of the controller, and several threads may be concurrently executed on the same processor. Though data regarding a single write process is depicted here, the master record may maintain data for all write processes executed by the controller. This data about the write process 201 can include the superblock(s) designated to the process. In addition, the master record can maintain a free pool 202, reflecting superblocks which are available for use by write processes. When a superblock is allocated to a write process, it is removed from the free pool to reflect it is no longer available for other processes. Data reflecting an erase queue 203 can indicate superblocks which are in a queue to be erased from the non-volatile storage arrays. When the non-volatile storage array has successfully erased a superblock, that superblock may be removed from the erase queue 203 and placed in the free pool 202. The erase queue thus ensures data integrity because if power is lost while a superblock erase is in process, the erase will be re-initiated after power is restored. The master record 200 may also include a close queue 204, reflecting superblocks which have completed writing, but may still require additional checks or actions after a write process completes writing to the superblocks, where the data generated by the write processes correspond to the generated data streams and configure the superblocks corresponding to the write processes to correspond to the claimed limitation], and control the memory device to perform a data write operation on the one or more super blocks [(Paragraphs 0011-0016; FIGs. 1 and 2A) wherein the controller in this embodiment includes a user data manager 111, a master record 112, an internal operations manager 113, and a media access request executor 114. the master record 200 includes information about a write process 201. The write process can include a process initiated by the user data manager, internal operations manager or any other process on which can issue write commands to the non-volatile storage array. As used herein, a "process" may refer to a thread executed on a processor of the controller, and several threads may be concurrently executed on the same processor. Though data regarding a single write process is depicted here, the master record may maintain data for all write processes executed by the controller. This data about the write process 201 can include the superblock(s) designated to the process. In addition, the master record can maintain a free pool 202, reflecting superblocks which are available for use by write processes. When a superblock is allocated to a write process, it is removed from the free pool to reflect it is no longer available for other processes. Data reflecting an erase queue 203 can indicate superblocks which are in a queue to be erased from the non-volatile storage arrays. When the non-volatile storage array has successfully erased a superblock, that superblock may be removed from the erase queue 203 and placed in the free pool 202. The erase queue thus ensures data integrity because if power is lost while a superblock erase is in process, the erase will be re-initiated after power is restored. The master record 200 may also include a close queue 204, reflecting superblocks which have completed writing, but may still require additional checks or actions after a write process completes writing to the superblocks, where the data generated by the write processes correspond to the generated data streams and configure the superblocks corresponding to the write processes to correspond to the claimed limitation], wherein the controller allocates, among the one or more super blocks, an additional free block to a super block that needs the additional free block when the data write operation has not yet been completed [(Paragraphs 0011-0016; FIGs. 1, 2A and 2B) wherein the flowchart shown in FIG. 2B shows an embodiment of the method performed by a write process in conjunction with the master record shown in FIG. 2A. At block 210, the write process reaches the end of the superblock designated for the process. At block 220, the process allocates a new superblock for the subsequent writes from the free pool. At block 230, the process reserves the newly allocated superblock in the master record. At block 240, the process triggers a flush of the master record (with information on the newly allocated superblock) to the non-volatile memory. At block 250, the process waits for the master record flush to complete. The process waits for the flush to complete prior to writing to the subsequent block because if the process writes prior to the flush and the system is forced to revert to a copy of the master record in the non-volatile memory saved prior to the flush (for example, after a power loss), the record in non-volatile memory will not reflect that the write process is set to write to the subsequent block. The previously saved copy would still indicate that the write process is writing to the superblock that was being written to prior to block 210. Waiting until the master record with updated information on the newly allocated superblock has been flushed to the non-volatile memory thus ensures proper recovery after power loss. After the master record has been flushed to the non-volatile storage, the process can write to the new superblock at block 260. In one embodiment, the write process is executed by the controller 110 depicted in FIG. 1 to correspond to the claimed limitation].  
Chiu does not appear to explicitly disclose each of the one or more super blocks including free blocks.
However, Lee discloses each of the one or more super blocks including free blocks [(Column 7, lines 2-37 and Column 9, lines 24-47 ; FIGs. 1 and 5-6) where Column 610a indicates the physical free space contained within a particular vdev and disk. The sum of the physical free space of the disks associated with a vdev is approximately the physical free space of the vdev. Column 610b indicates the logical free space associated with a particular vdev and disk. The sum of the logical free space of the disks associated with a vdev is approximately the logical free space of the vdev. The difference between a physical free space value and its corresponding logical free space value is data used for header information and an amount of stale data contained within a disk, Column 610c indicates the P/E count of the superblock with the greatest P/E count contained within the vdev. The file system has access to all the P/E counts of the superblocks contained within a disk. Column 610d indicates an average P/E count for a particular vdev or disk. To illustrate, the average P/E count of disk 615a is 152. This indicates the 40 average of all the PIE counts of the superblocks contained within the disk. In addition, the average P/E count of vdev 605a is 177.8. This is the average PIE count of all the disks associated with the vdev. If there is a disk associated with a vdev that is inoperable, then the P/E count of the inoperable disk may be removed from the average P/E count calculation for the vdev to correspond to the claimed limitation].
Chiu and Lee are analogous art because they are from the same field of endeavor of improving memory allocation and configuration arrangements in storage systems.
Before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of Chiu and Lee before him or her, to modify the system of Chiu to include free block in each of the one or more superblocks as taught by Lee.
The motivation for doing so would be to [“allows the administrators of a storage system greater flexibility in how they manage storage for end users. For example, a file system allows an administrator to concatenate data partitions into larger virtual ones to move data, potentially without interrupting system use” (Column 1, lines 32-36 by Lee)].
Therefore, it would have been obvious to combine Chiu and Lee to obtain the invention as specified in the instant claim.
As per dependent claim 2, Lee discloses wherein the controller configures the one or more super blocks such that one or more free blocks of the plurality of memory blocks are included in each of the one or more super blocks [(Column 3, lines 12-31, Column 7, lines 2-37 and Column 9, lines 24-47 ; FIGs. 1 and 5-6) where Column 610a indicates the physical free space contained within a particular vdev and disk. The sum of the physical free space of the disks associated with a vdev is approximately the physical free space of the vdev. Column 610b indicates the logical free space associated with a particular vdev and disk. The sum of the logical free space of the disks associated with a vdev is approximately the logical free space of the vdev. The difference between a physical free space value and its corresponding logical free space value is data used for header information and an amount of stale data contained within a disk, Column 610c indicates the P/E count of the superblock with the greatest P/E count contained within the vdev. The file system has access to all the P/E counts of the superblocks contained within a disk. Column 610d indicates an average P/E count for a particular vdev or disk. To illustrate, the average P/E count of disk 615a is 152. This indicates the 40 average of all the PIE counts of the superblocks contained within the disk. In addition, the average P/E count of vdev 605a is 177.8. This is the average PIE count of all the disks associated with the vdev. If there is a disk associated with a vdev that is inoperable, then the P/E count of the inoperable disk may be removed from the average P/E count calculation for the vdev, and where the system cal free blocks in order to store data. In addition to this, the present system seeks to calculate the average number of physical free blocks of a selected vdev. The system then compares this against an over-provisioning (herein "OP") threshold that specifies an amount of space by which the physical capacity of the SSD should exceed the logical capacity presented through the file system as available to the user. By maintaining OP of a drive, a file system preserves free space needed to perform background garbage collection, thus increasing performance. If the average of the selected vdev's physical free blocks is higher than the OP threshold, then the system selects for data allocation the vdev with the greatest amount oflogical free space. In the instance that the average is lower, the system schedules garbage collection for the vdev to correspond to the claimed limitation]. 
As per dependent claim 3, Lee discloses wherein the controller configures the one or more super blocks such that a minimum number of free blocks of the plurality of memory blocks are included in each of the one or more super blocks [(Column 3, lines 12-31, Column 7, lines 2-37 and Column 9, lines 24-47 ; FIGs. 1 and 5-6) where Column 610a indicates the physical free space contained within a particular vdev and disk. The sum of the physical free space of the disks associated with a vdev is approximately the physical free space of the vdev. Column 610b indicates the logical free space associated with a particular vdev and disk. The sum of the logical free space of the disks associated with a vdev is approximately the logical free space of the vdev. The difference between a physical free space value and its corresponding logical free space value is data used for header information and an amount of stale data contained within a disk, Column 610c indicates the P/E count of the superblock with the greatest P/E count contained within the vdev. The file system has access to all the P/E counts of the superblocks contained within a disk. Column 610d indicates an average P/E count for a particular vdev or disk. To illustrate, the average P/E count of disk 615a is 152. This indicates the 40 average of all the PIE counts of the superblocks contained within the disk. In addition, the average P/E count of vdev 605a is 177.8. This is the average PIE count of all the disks associated with the vdev. If there is a disk associated with a vdev that is inoperable, then the P/E count of the inoperable disk may be removed from the average P/E count calculation for the vdev, and where the system cal free blocks in order to store data. In addition to this, the present system seeks to calculate the average number of physical free blocks of a selected vdev. The system then compares this against an over-provisioning (herein "OP") threshold that specifies an amount of space by which the physical capacity of the SSD should exceed the logical capacity presented through the file system as available to the user. By maintaining OP of a drive, a file system preserves free space needed to perform background garbage collection, thus increasing performance. If the average of the selected vdev's physical free blocks is higher than the OP threshold, then the system selects for data allocation the vdev with the greatest amount oflogical free space. In the instance that the average is lower, the system schedules garbage collection for the vdev to correspond to the claimed limitation]. 
As per dependent claim 4, Chiu discloses wherein the memory device sequentially performs program operations for respective data groups that are sequentially received from the controller during the data write operation [(Paragraphs 0011-0016 and 0029; FIGs. 1, 2A and 2B) where the flowchart shown in FIG. 2B shows an embodiment of the method performed by a write process in conjunction with the master record shown in FIG. 2A. At block 210, the write process reaches the end of the superblock designated for the process. At block 220, the process allocates a new superblock for the subsequent writes from the free pool. At block 230, the process reserves the newly allocated superblock in the master record. At block 240, the process triggers a flush of the master record (with information on the newly allocated superblock) to the non-volatile memory. At block 250, the process waits for the master record flush to complete. The process waits for the flush to complete prior to writing to the subsequent block because if the process writes prior to the flush and the system is forced to revert to a copy of the master record in the non-volatile memory saved prior to the flush (for example, after a power loss), the record in non-volatile memory will not reflect that the write process is set to write to the subsequent block. The previously saved copy would still indicate that the write process is writing to the superblock that was being written to prior to block 210. Waiting until the master record with updated information on the newly allocated superblock has been flushed to the non-volatile memory thus ensures proper recovery after power loss. After the master record has been flushed to the non-volatile storage, the process can write to the new superblock at block 260. In one embodiment, the write process is executed by the controller 110 depicted in FIG. 1 to correspond to the claimed limitation].
As per dependent claim 5, Chiu discloses wherein, when a data group that has not been transmitted from the controller to the memory device remains when the program operation for each of the data groups is completed, the controller allocates the additional free block to the corresponding super block [(Paragraphs 0011-0016 and 0029; FIGs. 1, 2A and 2B) where the flowchart shown in FIG. 2B shows an embodiment of the method performed by a write process in conjunction with the master record shown in FIG. 2A. At block 210, the write process reaches the end of the superblock designated for the process. At block 220, the process allocates a new superblock for the subsequent writes from the free pool. At block 230, the process reserves the newly allocated superblock in the master record. At block 240, the process triggers a flush of the master record (with information on the newly allocated superblock) to the non-volatile memory. At block 250, the process waits for the master record flush to complete. The process waits for the flush to complete prior to writing to the subsequent block because if the process writes prior to the flush and the system is forced to revert to a copy of the master record in the non-volatile memory saved prior to the flush (for example, after a power loss), the record in non-volatile memory will not reflect that the write process is set to write to the subsequent block. The previously saved copy would still indicate that the write process is writing to the superblock that was being written to prior to block 210. Waiting until the master record with updated information on the newly allocated superblock has been flushed to the non-volatile memory thus ensures proper recovery after power loss. After the master record has been flushed to the non-volatile storage, the process can write to the new superblock at block 260. In one embodiment, the write process is executed by the controller 110 depicted in FIG. 1 to correspond to the claimed limitation]. 
As per dependent claim 6, Chiu discloses wherein the controller comprises: a stream manager configured to generate, when a request is received from the host, the one or more streams in response to the request [(Paragraphs 0011-0016; FIGs. 1 and 2A) wherein the system diagram shows a non-volatile storage device 100 in communication with a host device 130 according to an embodiment. As depicted in this embodiment, a non-volatile storage device 100 can include non-volatile memory arrays 120 and a controller 110. The controller 110 is in communication with the non-volatile memory arrays 120 and with the host device 130. The controller in this embodiment includes a user data manager 111, a master record 112, an internal operations manager 113, and a media access request executor 114. the master record 200 includes information about a write process 201. The write process can include a process initiated by the user data manager, internal operations manager or any other process on which can issue write commands to the non-volatile storage array. As used herein, a "process" may refer to a thread executed on a processor of the controller, and several threads may be concurrently executed on the same processor. Though data regarding a single write process is depicted here, the master record may maintain data for all write processes executed by the controller. This data about the write process 201 can include the superblock(s) designated to the process. In addition, the master record can maintain a free pool 202, reflecting superblocks which are available for use by write processes. When a superblock is allocated to a write process, it is removed from the free pool to reflect it is no longer available for other processes. Data reflecting an erase queue 203 can indicate superblocks which are in a queue to be erased from the non-volatile storage arrays. When the non-volatile storage array has successfully erased a superblock, that superblock may be removed from the erase queue 203 and placed in the free pool 202. The erase queue thus ensures data integrity because if power is lost while a superblock erase is in process, the erase will be re-initiated after power is restored. The master record 200 may also include a close queue 204, reflecting superblocks which have completed writing, but may still require additional checks or actions after a write process completes writing to the superblocks, where the data generated by the write processes correspond to the generated data streams and configure the superblocks corresponding to the write processes to correspond to the claimed limitation];  a super block manager configured to configure the one or more super blocks respectively corresponding to the one or more streams; and a free block manager configured to manage free blocks that have not been included in the one or more super blocks [(Paragraphs 0011-0016; FIGs. 1, 2A and 2B) wherein the flowchart shown in FIG. 2B shows an embodiment of the method performed by a write process in conjunction with the master record shown in FIG. 2A. At block 210, the write process reaches the end of the superblock designated for the process. At block 220, the process allocates a new superblock for the subsequent writes from the free pool. At block 230, the process reserves the newly allocated superblock in the master record. At block 240, the process triggers a flush of the master record (with information on the newly allocated superblock) to the non-volatile memory. At block 250, the process waits for the master record flush to complete. The process waits for the flush to complete prior to writing to the subsequent block because if the process writes prior to the flush and the system is forced to revert to a copy of the master record in the non-volatile memory saved prior to the flush (for example, after a power loss), the record in non-volatile memory will not reflect that the write process is set to write to the subsequent block. The previously saved copy would still indicate that the write process is writing to the superblock that was being written to prior to block 210. Waiting until the master record with updated information on the newly allocated superblock has been flushed to the non-volatile memory thus ensures proper recovery after power loss. After the master record has been flushed to the non-volatile storage, the process can write to the new superblock at block 260. In one embodiment, the write process is executed by the controller 110 depicted in FIG. 1 to correspond to the claimed limitation]. 
Lee discloses at least one of the free blocks of the plurality of memory blocks is included in each of the one or more super blocks [(Column 7, lines 2-37 and Column 9, lines 24-47 ; FIGs. 1 and 5-6) where Column 610a indicates the physical free space contained within a particular vdev and disk. The sum of the physical free space of the disks associated with a vdev is approximately the physical free space of the vdev. Column 610b indicates the logical free space associated with a particular vdev and disk. The sum of the logical free space of the disks associated with a vdev is approximately the logical free space of the vdev. The difference between a physical free space value and its corresponding logical free space value is data used for header information and an amount of stale data contained within a disk, Column 610c indicates the P/E count of the superblock with the greatest P/E count contained within the vdev. The file system has access to all the P/E counts of the superblocks contained within a disk. Column 610d indicates an average P/E count for a particular vdev or disk. To illustrate, the average P/E count of disk 615a is 152. This indicates the 40 average of all the PIE counts of the superblocks contained within the disk. In addition, the average P/E count of vdev 605a is 177.8. This is the average PIE count of all the disks associated with the vdev. If there is a disk associated with a vdev that is inoperable, then the P/E count of the inoperable disk may be removed from the average P/E count calculation for the vdev to correspond to the claimed limitation]
As per dependent claim 7, Chiu discloses wherein, when a target super block that needs the additional free block exists among the one or more super blocks when the program operation for each of the plurality of data groups is completed  [(Paragraphs 0011-0016 and 0018-0022; FIGs. 1, 2A and 2B) wherein the the superblock allocation process does not need to be performed by the write process. In the embodiment shown in FIG. 4B, a separate master record manager manages the allocation of superblocks and the management of data related to those blocks maintained in the master record. The master record manager may be a component within the controller 110 in FIG. 1, or a process executed by the controller 110. At block 450, the write process reaches the end of the current superblock. The write process can send a signal to the master record manager indicating that it has completed writing to the current superblock. The write process can then immediately write to the next superblock at block 460 (since the next superblock has already been allocated within the master record). The master record manager receives the signal from the write process at block 470 and allocates a new superblock for the write process, which is then designated as the new next superblock. The new next superblock is reserved in the master record at block 480 and the master record manager can trigger a master record flush at block 490. In an embodiment, the flush may be performed right after a superblock is reserved (as shown in the figure), periodically after every Nth write, or when a set number of write processes have reserved new next superblocks. The write process can obtain the new next superblock either by referencing the master record or by being passed the new superblock from the master record manager. In one embodiment, the write process depicted in FIGS. 4A and 4B can be executed by the controller 110 depicted in FIG. 1], the super block manager receives information about a new free block from the free block manager and allocates the new free block to the target super block [(Paragraphs 0011-0016 and 0019-0025; FIGs. 1, 2A and 2B) wherein the flowchart shown in FIG. 2B shows an embodiment of the method performed by a write process in conjunction with the master record shown in FIG. 2A. At block 210, the write process reaches the end of the superblock designated for the process. At block 220, the process allocates a new superblock for the subsequent writes from the free pool. At block 230, the process reserves the newly allocated superblock in the master record. At block 240, the process triggers a flush of the master record (with information on the newly allocated superblock) to the non-volatile memory. At block 250, the process waits for the master record flush to complete. The process waits for the flush to complete prior to writing to the subsequent block because if the process writes prior to the flush and the system is forced to revert to a copy of the master record in the non-volatile memory saved prior to the flush (for example, after a power loss), the record in non-volatile memory will not reflect that the write process is set to write to the subsequent block. The previously saved copy would still indicate that the write process is writing to the superblock that was being written to prior to block 210. Waiting until the master record with updated information on the newly allocated superblock has been flushed to the non-volatile memory thus ensures proper recovery after power loss. After the master record has been flushed to the non-volatile storage, the process can write to the new superblock at block 260. In one embodiment, the write process is executed by the controller 110 depicted in FIG. 1, and the master record maintains a record of superblocks that are "open", i.e., ones that are currently operated on, before it is even used as explained above. Thus, the controller in an embodiment virtually tracks all superblocks that can possibly be written to by any firmware component (e.g., the user data manager). As further described below in FIGS. 5A and 5B, on power-up, the firmware can scan these superblocks to find the last written page and update various tables (e.g., mapping table, invalid page table, invalid counter table, superblock table, etc.) correctly. One key is that recovery data related to writes to the non-volatile memory (e.g., NAND) is not discarded until the tables are updated in volatile memory and flushed (with the updates) to non-volatile memory successfully to correspond to the claimed limitation]. 
As per dependent claim 8, Chiu discloses wherein, when all pages of a target memory block on which the data write operation is being performed are completely programmed, the controller determines whether to allocate the additional free block to a super block including the target memory block [(Paragraphs 0011-0016; FIGs. 1, 2A and 2B) wherein the flowchart shown in FIG. 2B shows an embodiment of the method performed by a write process in conjunction with the master record shown in FIG. 2A. At block 210, the write process reaches the end of the superblock designated for the process. At block 220, the process allocates a new superblock for the subsequent writes from the free pool. At block 230, the process reserves the newly allocated superblock in the master record. At block 240, the process triggers a flush of the master record (with information on the newly allocated superblock) to the non-volatile memory. At block 250, the process waits for the master record flush to complete. The process waits for the flush to complete prior to writing to the subsequent block because if the process writes prior to the flush and the system is forced to revert to a copy of the master record in the non-volatile memory saved prior to the flush (for example, after a power loss), the record in non-volatile memory will not reflect that the write process is set to write to the subsequent block. The previously saved copy would still indicate that the write process is writing to the superblock that was being written to prior to block 210. Waiting until the master record with updated information on the newly allocated superblock has been flushed to the non-volatile memory thus ensures proper recovery after power loss. After the master record has been flushed to the non-volatile storage, the process can write to the new superblock at block 260. In one embodiment, the write process is executed by the controller 110 depicted in FIG. 1 to correspond to the claimed limitation]. 
As per independent claim 14, Chiu discloses a method of operating a memory system, comprising: generating a stream in response to a write request from a host; configuring a super block; allocating the super block to the stream [(Paragraphs 0011-0016; FIGs. 1 and 2A) wherein the system diagram shows a non-volatile storage device 100 in communication with a host device 130 according to an embodiment. As depicted in this embodiment, a non-volatile storage device 100 can include non-volatile memory arrays 120 and a controller 110. The controller 110 is in communication with the non-volatile memory arrays 120 and with the host device 130. The controller in this embodiment includes a user data manager 111, a master record 112, an internal operations manager 113, and a media access request executor 114. the master record 200 includes information about a write process 201. The write process can include a process initiated by the user data manager, internal operations manager or any other process on which can issue write commands to the non-volatile storage array. As used herein, a "process" may refer to a thread executed on a processor of the controller, and several threads may be concurrently executed on the same processor. Though data regarding a single write process is depicted here, the master record may maintain data for all write processes executed by the controller. This data about the write process 201 can include the superblock(s) designated to the process. In addition, the master record can maintain a free pool 202, reflecting superblocks which are available for use by write processes. When a superblock is allocated to a write process, it is removed from the free pool to reflect it is no longer available for other processes. Data reflecting an erase queue 203 can indicate superblocks which are in a queue to be erased from the non-volatile storage arrays. When the non-volatile storage array has successfully erased a superblock, that superblock may be removed from the erase queue 203 and placed in the free pool 202. The erase queue thus ensures data integrity because if power is lost while a superblock erase is in process, the erase will be re-initiated after power is restored. The master record 200 may also include a close queue 204, reflecting superblocks which have completed writing, but may still require additional checks or actions after a write process completes writing to the superblocks, where the data generated by the write processes correspond to the generated data streams and configure the superblocks corresponding to the write processes to correspond to the claimed limitation]; performing a data write operation on the super block [(Paragraphs 0011-0016; FIGs. 1 and 2A) wherein the controller in this embodiment includes a user data manager 111, a master record 112, an internal operations manager 113, and a media access request executor 114. the master record 200 includes information about a write process 201. The write process can include a process initiated by the user data manager, internal operations manager or any other process on which can issue write commands to the non-volatile storage array. As used herein, a "process" may refer to a thread executed on a processor of the controller, and several threads may be concurrently executed on the same processor. Though data regarding a single write process is depicted here, the master record may maintain data for all write processes executed by the controller. This data about the write process 201 can include the superblock(s) designated to the process. In addition, the master record can maintain a free pool 202, reflecting superblocks which are available for use by write processes. When a superblock is allocated to a write process, it is removed from the free pool to reflect it is no longer available for other processes. Data reflecting an erase queue 203 can indicate superblocks which are in a queue to be erased from the non-volatile storage arrays. When the non-volatile storage array has successfully erased a superblock, that superblock may be removed from the erase queue 203 and placed in the free pool 202. The erase queue thus ensures data integrity because if power is lost while a superblock erase is in process, the erase will be re-initiated after power is restored. The master record 200 may also include a close queue 204, reflecting superblocks which have completed writing, but may still require additional checks or actions after a write process completes writing to the superblocks, where the data generated by the write processes correspond to the generated data streams and configure the superblocks corresponding to the write processes to correspond to the claimed limitation]; and reconfiguring the super block by adding an additional free block to the super block when all of the free blocks included in the super block are consumed during the data write operation [(Paragraphs 0011-0016; FIGs. 1, 2A and 2B) wherein the flowchart shown in FIG. 2B shows an embodiment of the method performed by a write process in conjunction with the master record shown in FIG. 2A. At block 210, the write process reaches the end of the superblock designated for the process. At block 220, the process allocates a new superblock for the subsequent writes from the free pool. At block 230, the process reserves the newly allocated superblock in the master record. At block 240, the process triggers a flush of the master record (with information on the newly allocated superblock) to the non-volatile memory. At block 250, the process waits for the master record flush to complete. The process waits for the flush to complete prior to writing to the subsequent block because if the process writes prior to the flush and the system is forced to revert to a copy of the master record in the non-volatile memory saved prior to the flush (for example, after a power loss), the record in non-volatile memory will not reflect that the write process is set to write to the subsequent block. The previously saved copy would still indicate that the write process is writing to the superblock that was being written to prior to block 210. Waiting until the master record with updated information on the newly allocated superblock has been flushed to the non-volatile memory thus ensures proper recovery after power loss. After the master record has been flushed to the non-volatile storage, the process can write to the new superblock at block 260. In one embodiment, the write process is executed by the controller 110 depicted in FIG. 1 to correspond to the claimed limitation].
Chiu does not appear to explicitly disclose configuring a super block including free blocks of a plurality of memory blocks included in a memory device.
However, Lee discloses configuring a super block including free blocks of a plurality of memory blocks included in a memory device [(Column 7, lines 2-37 and Column 9, lines 24-47 ; FIGs. 1 and 5-6) where Column 610a indicates the physical free space contained within a particular vdev and disk. The sum of the physical free space of the disks associated with a vdev is approximately the physical free space of the vdev. Column 610b indicates the logical free space associated with a particular vdev and disk. The sum of the logical free space of the disks associated with a vdev is approximately the logical free space of the vdev. The difference between a physical free space value and its corresponding logical free space value is data used for header information and an amount of stale data contained within a disk, Column 610c indicates the P/E count of the superblock with the greatest P/E count contained within the vdev. The file system has access to all the P/E counts of the superblocks contained within a disk. Column 610d indicates an average P/E count for a particular vdev or disk. To illustrate, the average P/E count of disk 615a is 152. This indicates the 40 average of all the PIE counts of the superblocks contained within the disk. In addition, the average P/E count of vdev 605a is 177.8. This is the average PIE count of all the disks associated with the vdev. If there is a disk associated with a vdev that is inoperable, then the P/E count of the inoperable disk may be removed from the average P/E count calculation for the vdev to correspond to the claimed limitation].
Chiu and Lee are analogous art because they are from the same field of endeavor of improving memory allocation and configuration arrangements in storage systems.
Before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of Chiu and Lee before him or her, to modify the system of Chiu to include free block in each of the one or more superblocks as taught by Lee.
The motivation for doing so would be to [“allows the administrators of a storage system greater flexibility in how they manage storage for end users. For example, a file system allows an administrator to concatenate data partitions into larger virtual ones to move data, potentially without interrupting system use” (Column 1, lines 32-36 by Lee)].
Therefore, it would have been obvious to combine Chiu and Lee to obtain the invention as specified in the instant claim.
As per dependent claim 17, Chiu discloses wherein, when the program operation for each of the data groups is completed, the memory system determines whether to add the additional free block to the super block [(Paragraphs 0011-0016 and 0029; FIGs. 1, 2A and 2B) where the flowchart shown in FIG. 2B shows an embodiment of the method performed by a write process in conjunction with the master record shown in FIG. 2A. At block 210, the write process reaches the end of the superblock designated for the process. At block 220, the process allocates a new superblock for the subsequent writes from the free pool. At block 230, the process reserves the newly allocated superblock in the master record. At block 240, the process triggers a flush of the master record (with information on the newly allocated superblock) to the non-volatile memory. At block 250, the process waits for the master record flush to complete. The process waits for the flush to complete prior to writing to the subsequent block because if the process writes prior to the flush and the system is forced to revert to a copy of the master record in the non-volatile memory saved prior to the flush (for example, after a power loss), the record in non-volatile memory will not reflect that the write process is set to write to the subsequent block. The previously saved copy would still indicate that the write process is writing to the superblock that was being written to prior to block 210. Waiting until the master record with updated information on the newly allocated superblock has been flushed to the non-volatile memory thus ensures proper recovery after power loss. After the master record has been flushed to the non-volatile storage, the process can write to the new superblock at block 260. In one embodiment, the write process is executed by the controller 110 depicted in FIG. 1 to correspond to the claimed limitation].
As per dependent claim 19, Chiu discloses generating a new stream when a new write request is received from the host; configuring a new super block and allocating the new super block to the new stream; and  performing a data write operation on the new super block [(Paragraphs 0011-0016 and 0018-0020; FIGs. 1, 2A and 4B) wherein the the superblock allocation process does not need to be performed by the write process. In the embodiment shown in FIG. 4B, a separate master record manager manages the allocation of superblocks and the management of data related to those blocks maintained in the master record. The master record manager may be a component within the controller 110 in FIG. 1, or a process executed by the controller 110. At block 450, the write process reaches the end of the current superblock. The write process can send a signal to the master record manager indicating that it has completed writing to the current superblock. The write process can then immediately write to the next superblock at block 460 (since the next superblock has already been allocated within the master record). The master record manager receives the signal from the write process at block 470 and allocates a new superblock for the write process, which is then designated as the new next superblock. The new next superblock is reserved in the master record at block 480 and the master record manager can trigger a master record flush at block 490. In an embodiment, the flush may be performed right after a superblock is reserved (as shown in the figure), periodically after every Nth write, or when a set number of write processes have reserved new next superblocks. The write process can obtain the new next superblock either by referencing the master record or by being passed the new superblock from the master record manager. In one embodiment, the write process depicted in FIGS. 4A and 4B can be executed by the controller 110 depicted in FIG. 1 to correspond to the claimed limitation].
As for independent claim 9, the applicant is directed to the rejections to independent claim 1 set forth above, as they are rejected based on the same rationale.
As for claims 10 and 15, the applicant is directed to the rejections to claim 3 set forth above, as they are rejected based on the same rationale.
As for claims 11 and 16, the applicant is directed to the rejections to claim 4 set forth above, as they are rejected based on the same rationale.
As for claim 12, the applicant is directed to the rejections to claim 5 set forth above, as they are rejected based on the same rationale.
As for claims 13 and 18, the applicant is directed to the rejections to claim 8 set forth above, as they are rejected based on the same rationale.
Pertinent Prior art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Higgins et al., US PGPUB 2017/0286288 – teaches method and system for blending data reclamation and data integrity garbage collection.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED GEBRIL whose telephone number is (571)270-1857.  The examiner can normally be reached on Monday-Friday, 8:00am-5:00pm.ALT. Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-2857. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MOHAMED M GEBRIL/Primary Examiner, Art Unit 2135